DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
lines 18-19 recites the claim limitation "an other and portion of the control and command means" which needs to be changed to "an other [[and]] end portion of the control and command means".  
lines 20 recites the claim limitation "heating plate with electric resistance" which needs to be changed to "metallic heating plate with electric resistance" 
lines 20-21 recites the claim limitation "heated lower base" which needs to be changed to "metallic lower heated base" 

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said first flexible pipeline" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting  first flexible pipeline to be the same as  a flexible pipeline.
Claim 8 recites the limitation "said front nozzles” in  line.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting  front nozzles to be the same as  plurality of nozzles.
Claim 8 recites the limitation "first pipe” in  line 27.  There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting  first pipe to be the same as a flexible pipeline. 
The term “ergonomic” in claim 8 is a relative term which renders the claim indefinite. The term “ergonomic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes as long as a user is capable of interacting with the structure, the prior art structure will be "ergonomic".
Regarding claims 9-14, claims 9-14 are rejected for depending from rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schonewald (CN 106457319 A) in view of Milanese (US7891047B2).
Regarding claim 8, Schonewald teaches 
a main body (housing 12, figure 1), including a steam generating and delivering means (energy electrical heating continuous heater 22 and supply line 18, figure 1)  adapted to produce steam and pressure and high temperature, and, said apparatus further comprising:
- an ergonomic longitudinally hollowed control and command means (steam gun 28, figure 1);
- a flexible pipeline (steam hose 26, figure 1);
- a first valve means (valves 36 38 within pre-assembled structure unit 34, figure 1);
- a second valve means (steam output valve 30; abstract);
a first end portion of the ergonomic longitudinally hollowed control and command means (steam gun 28, figure 1), said first flexible pipeline being connected with an upper end portion of the first flexible pipeline (steam hose 26, figure 1); to an other end portion of the control and command means (see connection between steam hose 26 and steam gun 28, figure 1) , and, with a lower end portion, to the main body through the first valve means  (valves 36 38 within pre-assembled structure unit 34, figure 1), 
Schonewald fails to teach on a top part thereof, a jointed joining part, a thermally insulated lengthened hollowed stiff element, - a metallic heating plate with an electric resistance, - a metallic lower heated base for supporting and heating a cleaning cloth; 
- a plurality of nozzles;
- a plurality of steam spreaders ;
wherein said lengthened hollowed element is joined in a communicating and removable way with a lower part of the lengthened hollowed element to an upper opening of the main body, and with its upper part in a communicating and removable manner,
said heating plate with electric resistance and said heated lower base being arranged into contact and in succession below said steam generating and
delivering means, said steam spreaders being arranged in to the main body turned on the cleaning cloth supported by the heated plate and being connected at its inlet with the upper opening of the main body, said front nozzles being arranged lower in a front part of said main body and being connected at inlets with the second valve means, wherein, the steam generated by the steam generator means, if the control and command means is joined to the first pipe, when the first valve means is opened, passes through the first flexible pipeline, the control and command means, the lengthened hollow element, the upper opening, and the spreaders and arrives to the cleaning cloth supported by the heated plate;
Milanese teaches a steam broom for floor cleaning (abstract) a top part  (main body S, figure thereof, a jointed joining part ( arms M2, M1, figure 1) , a thermally insulated lengthened hollowed stiff element ( handle M, figure 1), - a metallic heating plate with an electric resistance (  heating element (R), figure 2 para 0015 0047 – 0049, 0055), - a metallic lower heated base for supporting and heating a cleaning cloth ( the portion that underneath heating element (R), see abstract, figures 1-2 steam broom is floor cleaning apparatus the heating element (R) is seated  above the portion that interacts with the floor) ; 
- a plurality of nozzles (nozzles Gi and Gf, figure 2);
- a plurality of steam spreaders (para 0056, Cu ‘s Cf and Ci steam delivery ducts , figure 2) ;
wherein said lengthened hollowed element is joined in a communicating and removable way with a lower part of the lengthened hollowed element to an upper opening of the main body, and with its upper part in a communicating and removable manner (see claim 1 para 0019  0044, describes lower part of handle (M) is connected to main body (S) through hinges moves allows rotation )
said heating plate with electric resistance and said heated lower base being arranged into contact and in succession below (see figures 2) said steam generating and
delivering means, said steam spreaders being arranged in to the main body ( see para 0044-00447, figures 1-2) turned on the cleaning cloth supported by the heated plate and being connected at its inlet with the upper opening of the main body, said front nozzles (nozzles Gi and Gf, figure 2) being arranged lower in a front part of said main body and being connected at inlets with the second valve means (output Value Vu, figure 2), wherein, the steam generated by the steam generator means, if the control and command means is joined to the first pipe, when the first valve means is opened, passes through the first flexible pipeline, the control and command means, the lengthened hollow element, the upper opening, and the spreaders and arrives to the cleaning cloth supported by the heated plate (see abstract, and para 0049-0052).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Schonewaldto include the teachings of Milanese that Schonewald that fails to teach such as a jointed joining part a thermally insulated lengthened hollowed stiff element, a metallic heating plate with an electric resistance , - a metallic lower heated base for supporting and heating a cleaning cloth. This modification would help with distributing the steam.
Regarding claim 9, modified Schnoewald teaches all limitations stated above but fails to teach said steam generating and delivering means comprise a boiler, a water container and a pressure switch, said pressure switch for regulating the temperature and the pressure of the steam into said boiler being adapted to activate or to deactivate automatically the electric resistance for maintaining at the pre-set level the pressure of the steam into the same boiler.

Milanese teaches steam generating and delivering means (see Milanse abstract) comprise a boiler a water container (see MIlanse para 0015) and a pressure switch (see  Milanse pressure gauges P1 and P2, abstract , para 0048), said pressure switch for regulating the temperature and the pressure of the steam into said boiler being adapted to activate or to deactivate automatically the electric resistance for maintaining at the pre-set level the pressure of the steam into the same boiler (para 0048, 0053, 0054.)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Schonewaldto include the teachings of Milanese that Schonewaldthat includes a boiler, water tank, pressure switch. This modification would help with distributing the steam.
Regarding claim 10, modified Schonewaldteaches wherein said heating plate is provided with a security thermostat , which operates in case of failure of the pressure switch by cutting off the power supply to the resistance. security thermostat (discloses use thermostats 48  to help determine maximum value has been reached if so to stop energy supply).
Regarding claim 11, modified Schonewaldteaches said ergonomic longitudinally hollowed control and command means (steam gun 28, figure 1) is shaped as a handle-grip equipped with at least a push-button (see portion above manually operated 30, figure 1, 4 user controls the manually operated valve through user interaction, see abstract ).
	Regarding claim 13, modified Schonewaldteaches he jointed joining part is a holdable type ( see arms M1, M2 of Milanese , figure 1).
	Regarding claim 14, modified Schonewaldteaches additional elements are fixed in a removable way by inserting to the first opened end portion of the handle, said additional elements comprising  the pipe detached from the main body in advance (see steam gun 28, figure 1 removed from main body 12)
	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schonewald (CN 106457319 A) in view of Milanese (US7891047B2) further in view of Rippl (US20070079470A1).
	Regarding claim 12, modified Schonewald teaches all limitations stated above but fail  disclose  a pipeline is formed by an external insulating jacket into which there are present at least a pipe, made of rubber, for the passage of the steam and insulated electrical conductors, of which said rubber pipe continues up to the first opened end portion of the handle-grip, whereas the electrical conductors connect two valve means with the respective actuating switches.
However, it is common practice that when electrical components included within an commercial apparatus that an insulator be used to protect the user. A common insulator is rubber.
	Rippl teaches the use of electrical switches within the handle to control floor cleaning apparatus ( para 0036).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Schonewaldto include the teachings of Rippl so there is electrical switches and a insulator. This modification would allow a user more control over the floor cleaning apparatus while protecting user from being shocked.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723